Exhibit 10.1

EXECUTION VERSION

AGREEMENT

This Agreement (this “Agreement”) is made and entered into as of October 18,
2016 by and among Esterline Technologies Corporation (the “Company”) and the
entities and natural persons set forth in the signature pages hereto
(collectively, “FPA”) (each of the Company and FPA, a “Party” to this Agreement,
and collectively, the “Parties”).

RECITALS

WHEREAS, as of the date hereof, FPA may be deemed to beneficially own shares of
Common Stock of the Company (the “Common Stock”) totaling, in the aggregate,
3,690,774 shares (the “Shares”), or approximately 12.6%, of the Common Stock
issued and outstanding on the date hereof; and

WHEREAS, as of the date hereof, the Company and FPA have determined to come to
an agreement relating to the matters set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

Section 1. Board Matters, Nomination and Election of Directors and Related
Agreements.

(a) Nomination and Appointment of the New Independent Director. Promptly
following the execution of this Agreement, the Board shall take all necessary
actions (including increasing the number of members of the Board of Directors of
the Company (the “Board”) to ten) to nominate and appoint Mr. Nils Larsen as a
director of the Company (the “New Independent Director”) with a term expiring at
the 2017 annual meeting of stockholders (the “2017 Annual Meeting”). In due
course, the Board and the appropriate committee(s) of the Board shall take all
necessary actions to nominate the New Independent Director for election at the
2017 Annual Meeting for a further term expiring at the 2020 annual meeting of
stockholders (the “2020 Annual Meeting”).

(b) Nomination and Election of the 2017 Director Nominee. It is currently
anticipated that one of the existing directors whose term expires at the 2017
Annual Meeting intends to retire and cease any service as a director (the
“Retiring Director”). The Nominating and Corporate Governance Committee (the
“Nominating Committee”) is undertaking a process to select a candidate to
replace the Retiring Director that will stand for election as a director on the
Board at the 2017 Annual Meeting (the “2017 Director Nominee”) with a term
expiring at the 2020 Annual Meeting. Promptly following the execution of this
Agreement, FPA shall have the right to submit potential candidates (the “FPA
Candidates”) to the Nominating Committee to be considered as part of its 2017
Director Nominee process. The FPA Candidates: (i) shall qualify as “independent”
pursuant to the Securities and Exchange Commission (“SEC”) and the New



--------------------------------------------------------------------------------

York Stock Exchange, Inc. listing standards, (ii) shall not be an Affiliate or
Associate of FPA (as such terms are defined in Section 2 below), and (iii) shall
have credentials consistent with the criteria established by the Nominating
Committee as to director qualifications (such criteria as has been provided to
FPA in writing prior to the execution of this Agreement) (clauses (i)-(iii),
together, the “Director Criteria”). The Nominating Committee shall give due and
careful consideration to the FPA Candidates and share with FPA information
pertaining to the other final proposed candidates it considers for the 2017
Director Nominee position. However, if no 2017 Director Nominee has been
nominated by the time of the mailing of the Company’s definitive proxy statement
for the 2017 Annual Meeting, the Board (i) shall take all necessary actions to
set the size of the Board at 9 seats prior to the 2017 Annual Meeting and
(ii) recommend, support and solicit proxies for the election of only three
nominees at the 2017 Annual Meeting (including the New Independent Director).

(c) Solicitation Efforts. The Company will recommend, support and solicit
proxies for the election of the New Independent Director and the 2017 Director
Nominee, if then identified and approved, at the 2017 Annual Meeting in the same
manner as for any other nominees of the Company at the 2017 Annual Meeting. In
the event that the 2017 Director Nominee is appointed to the Board after the
2017 Annual Meeting (notwithstanding Section 1(b)) or a Substitute Nominee or
Replacement Nominee is appointed to the Board in accordance with Section 1(d)
below, then the Company will recommend, support and solicit proxies for the
election of such 2017 Director Nominee, Substitute Nominee or Replacement
Nominee at the first annual meeting of stockholders of the Company following his
or her appointment if such nominee is up for election at such annual meeting in
the same manner as for any other nominees of the Company at such annual meeting.

(d) Vacancies. So long as FPA continues to beneficially own a “net long
position” (as such term is defined in Rule 14e-4 of the Securities Exchange Act
of 1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) of at least 10% of the Company’s Common Stock (the “Minimum
Ownership Threshold”), FPA shall have the right to propose up to three potential
replacements that meet the Director Criteria for the New Independent Director or
the 2017 Director Nominee, as applicable, should the original appointee vacate
the position by resignation or otherwise (each, a “Substitute Nominee,” and
collectively, the “Substitute Nominees”). If the vacancy relates to the New
Independent Director, the Nominating Committee shall, within a reasonable period
of time following the submission of the Substitute Nominees, recommend one of
the Substitute Nominees for appointment to the Board. If the vacancy relates to
the 2017 Director Nominee, the Nominating Committee shall, after sharing with
FPA information pertaining to its final candidates for the vacancy and giving
due and careful consideration to the Substitute Nominees, recommend a candidate
for appointment to the Board to fill such vacancy (the “Replacement Nominee”).
As promptly as practicable following the recommendation of either the Substitute
Nominee or the Replacement Nominee to the Board, the Board shall vote upon such
the appointment to the Board, upon which appointment all references herein to
the “New Independent Director” or the “2017 Director Nominee,” as applicable,
shall refer to such Substitute Nominee or Replacement Nominee, as applicable.
Any Substitute Nominee or Replacement Nominee appointed in accordance with this
Section 1(d) shall hold office until the 2020 Annual Meeting. If at any time FPA
does not meet the Minimum Ownership Threshold, FPA will lose the right to
nominate Substitute Nominees.

 

2



--------------------------------------------------------------------------------

(e) Committees. The New Independent Director and the 2017 Director Nominee, if
elected, shall be appointed to such committees and subcommittees as determined
by the Board; provided, that the Board shall not create an Executive Committee
or otherwise delegate executive authority to any committee or subcommittee of
the Board. The Board shall not implement any policy restricting the ability of
any Director to attend meetings of the Board or meetings of its committees or
subcommittees, except to the extent (i) required by law, or (ii) advised by
legal counsel to avoid any potential conflict of interest or that is otherwise
inconsistent with the Board’s fiduciary duties.

(f) Declassification of Board.

(i) Notwithstanding anything to the contrary in this Agreement, FPA shall have
the right to request that the Board take all necessary actions (including all
necessary Board approvals and recommendations, subject to the exercise of the
Board’s fiduciary duties) to allow the stockholders of the Company to vote at
the 2018 annual meeting of stockholders of the Company (the “2018 Annual
Meeting”) on a binding proposal to amend the Company’s Certificate of
Incorporation to eliminate the Company’s classified Board (the “Classified Board
Proposal”). FPA shall make such request no later than 30 days prior to the
deadline for the submission of stockholder proposals for the 2018 Annual Meeting
(the “2018 Notice Deadline”). If such proposal is requested by FPA and the Board
agrees with such request in the exercise of its fiduciary duties, the Company
shall include such proposal in its definitive proxy statement for the 2018
Annual Meeting, in a form mutually agreeable to both Parties, and shall support
such proposal in a manner no less rigorous than the manner in which the Company
supports the Board’s other proposals at the 2018 Annual Meeting. If such
proposal carries at the 2018 Annual Meeting, the Company shall promptly cause
the Certificate of Incorporation to be amended and take all other necessary
actions so that the Board is no longer classified pursuant to the terms of the
Classified Board Proposal.

(ii) If the Board determines, in the exercise of its fiduciary duties, that it
will not submit the Classified Board Proposal following a request by FPA in
accordance with clause (i) above, then the Board shall promptly, but in any
event no later than the date that is 15 days prior to the 2018 Notice Deadline,
send FPA written notice of any such determination (a “Notice”). Upon receipt of
the Notice (or, regardless of whether such Notice is given, upon the failure of
the Board to comply with the obligations set forth in clause (i) by the date
that is 15 days prior to the 2018 Notice Deadline), FPA may terminate this
Agreement.

(iii) If the Classified Board Proposal does not carry at the 2018 Annual
Meeting, or if FPA does not submit such a request by the 2018 Notice Deadline,
FPA shall have the right to request that the Board submit the Classified Board
Proposal at the 2019 annual meeting of stockholders (the “2019 Annual Meeting”),
in accordance with this paragraph (f) with such changes as necessary to apply to
the 2019 Annual Meeting.

 

3



--------------------------------------------------------------------------------

Section 2. Additional Agreements.

(a) FPA agrees that it will cause its Affiliates, and Associates under its
control, to comply with the terms of this Agreement and shall be responsible for
any breach of this Agreement by any such Affiliate, or Associate under its
control. As used in this Agreement, the terms “Affiliate” and “Associate” shall
have the respective meanings set forth in Rule 12b-2 promulgated by the
Securities and Exchange Commission under the Exchange Act and shall include all
persons or entities that at any time during the term of this Agreement become
Affiliates or Associates of any person or entity referred to in this Agreement.

(b) FPA agrees that it will appear in person or by proxy at the 2017 Annual
Meeting (and, if an FPA Candidate has been appointed as the 2017 Director
Nominee, the 2018 Annual Meeting) and vote all shares of Common Stock
beneficially owned by FPA at such meeting or meetings: (i) in favor of the
election of the director nominees recommended by the Board, (ii) in favor of the
ratification of the appointment of Ernst & Young, LLP as the Company’s
independent registered public accounting firm (or such other firm as may be
determined by the Board) for the year ending September 29, 2017 or, if
applicable, the year ending September 28, 2018, and (iii) in accordance with the
Board’s recommendation with respect to the Company’s “say-on-pay” proposal,
unless Institutional Shareholder Services Inc. and Glass Lewis & Co., LLC
recommends otherwise with respect to such “say-on-pay” proposal.

(c) As necessary conditions precedent to appointment to the Board, and in a form
acceptable to the Company, the New Independent Director (and any Substitute
Nominee or Replacement Nominee, as applicable) will promptly submit to the
Company (i) a fully completed copy of the Company’s standard director & officer
questionnaire and other reasonable and customary director qualification and
onboarding documentation required by the Company in connection with the
appointment or election of new Board members, (ii) a written acknowledgement
that the New Independent Director agrees to be bound by all lawful policies,
codes and guidelines applicable to all directors of the Company, including those
regarding confidentiality, as such may be amended from time to time, and
(iii) an irrevocable resignation letter pursuant to which the New Independent
Director will immediately resign from the Board and all applicable committees
thereof if, at any time during the Standstill Period, FPA fails to satisfy the
Minimum Ownership Threshold.

 

Section 3. Standstill Provisions.

(a) FPA agrees that from the period from the date of execution of this Agreement
until the earlier of (x) the date that is fifteen (15) business days prior to
the deadline for the submission of stockholder nominations for the 2020 annual
meeting of stockholders of

 

4



--------------------------------------------------------------------------------

the Company (the “2020 Annual Meeting”) pursuant to the Bylaws and (y) the date
that is 100 days prior to the first anniversary of the 2019 Annual Meeting (the
“Standstill Period”), neither it nor any of its Affiliates, or Associates under
its control, will, and it will cause each of its Affiliates, and Associates
under its control, not to, directly or indirectly, in any manner, alone or in
concert with others:

(i) purchase or cause to be purchased or otherwise acquire or agree to acquire
beneficial ownership of any Common Stock or other securities issued by the
Company, or any securities convertible into or exchangeable for Common Stock,
such that FPA, together with its Affiliates and Associates (as defined in
Section 2(a)) would, in the aggregate, beneficially own a number of shares in
excess of 15% of the then outstanding shares of Common Stock prior to the
earlier of (1) the conclusion of the 2018 Annual Meeting and (2) February 28,
2018, and 20% of the then outstanding shares of Common Stock thereafter;

(ii) engage in any solicitation of proxies or consents or become a “participant”
in a “solicitation” (as such terms are defined in Regulation 14A under the
Exchange Act) of proxies or consents (including, without limitation, any
solicitation of consents that seeks to call a special meeting of stockholders),
in each case, with respect to securities of the Company;

(iii) form, join or in any way participate in a partnership, syndicate or other
group, including, without limitation, any “group” (within the meaning of
Section 13(d)(3) of the Exchange Act) with respect to the Common Stock (other
than a “group” that includes all or some of the persons identified on Exhibit A,
but does not include any other entities or persons not identified on Exhibit A
as of the date hereof); provided, however, that nothing herein shall limit the
ability of an Affiliate of FPA to join the “group” following the execution of
this Agreement, so long as any such Affiliate agrees to be bound by the terms
and conditions of this Agreement;

(iv) deposit any Common Stock in any voting trust or subject any Common Stock to
any arrangement or agreement with respect to the voting of any Common Stock,
other than any such voting trust, arrangement or agreement solely among the
members of FPA and otherwise in accordance with this Agreement;

(v) seek, or encourage any person, to submit nominations in furtherance of a
“contested solicitation” for the election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
election or removal of any directors (except as provided for in Section 1);

 

5



--------------------------------------------------------------------------------

(vi) except as otherwise provided for in this Agreement: (A) nominate or
publicly recommend for nomination any person for election to the Board of
Directors at annual or special meetings of stockholders or otherwise
(“Stockholder Meetings”), directly or indirectly, (B) submit any proposal for
consideration at, or bring any other business before, Stockholder Meetings,
directly or indirectly; (C) publicly make any offer or proposal (with or without
conditions) with respect to any merger, acquisition, amalgamation,
recapitalization, restructuring, disposition, distribution, spin-off, asset
sale, joint venture or other business combination involving the Company (an
“Extraordinary Transaction”), or encourage, initiate or support any other third
party with respect to any of the foregoing, (D) make any public communication in
opposition to any Extraordinary Transaction approved by the Board or (E) call or
seek to call a special meeting of stockholders;

(vii) seek to advise, encourage, support or influence any person with respect to
the voting or disposition of any securities of the Company at any annual or
special meeting of stockholders, except in accordance with Section 2;

(viii) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any Party;

(ix) disclose any intention, plan or arrangement inconsistent with any provision
of this Section 3;

(x) make any public statement other than in support of the recommendations of
the Board regarding how FPA intends to vote or instructing other stockholders
how to vote;

(xi) make any public disclosure regarding any intent or proposal with respect to
the Board, the Company, its management or policies, any of its securities or
assets or agreement that is inconsistent with the provisions of this Agreement;

(xii) make a request for the stockholder list or other Company books and
records, apart from the information the Company provides to other investors in
the normal course; or

(xiii) advise or assist a third party with respect to any of the foregoing.

For the avoidance of doubt, other than communications or disclosures expressly
prohibited under Sections 3(a) or 6, FPA may engage in non-public communications
with the

 

6



--------------------------------------------------------------------------------

Company regarding general operational and corporate governance matters, which
may include referring and recommending additional director candidates to the
Board for its consideration. Except as expressly provided in Section 2 or 3,
each member of FPA shall be entitled to vote their shares on any other proposal
duly brought before the 2017 Annual Meeting, 2018 Annual Meeting or 2019 Annual
Meeting or otherwise vote as each member of FPA determines in its sole
discretion.

(b) In the event FPA’s beneficial ownership of shares of Common Stock or other
securities of the Company, or any securities convertible into or exchangeable
for Common Stock, exceeds 15% of the outstanding shares of Common Stock, then
FPA will not, and FPA will cause each of its Affiliates, and Associates under
its control, not to, directly or indirectly, in any manner, alone or in concert
with others, in one transaction or any series of transactions, sell, dispose of,
transfer, grant any option or rights with respect to, or otherwise transfer
voting or investment power or economic interest with respect to, any Common
Stock or any such other securities in a privately negotiated sale, block trade
or otherwise to any person or “group” (within the meaning of Section 13(d)(3) of
the Exchange Act) (other than a “group” consisting solely of some or all of the
persons identified on Exhibit A and their Affiliates and Associates, whether now
or hereinafter existing) if, as a result of such transaction or transactions,
such person or group (to FPA’s actual knowledge, and, with respect to privately
negotiated sales or block trades directly with the counterparty, after due
inquiry) would beneficially own 5% or more of the Company’s Common Stock as of
the close of business on the third day following such purchase (as determined
based on the publicly available filings relating to the Company with the SEC);
provided, however, that the foregoing shall not apply to (i) unsolicited sales
by FPA or its Affiliates or Associates through a broker or financial
intermediary on a stock exchange that are not to a specifically identified
ultimate purchaser or through so called “dark pools” that are not arranged by
FPA or any of its Affiliates or Associates or with FPA’s or its Affiliates’ or
Associates’ knowledge or the knowledge of any such broker or financial
intermediary of the ultimate purchaser or (ii) participation by FPA or any of
its Affiliates or Associates in any tender offer approved by the Board for the
Company’s Common Stock or the exchange of its shares for the merger in a merger
of the Company.

 

Section 4. Representations and Warranties of the Company.

The Company represents and warrants to FPA that: (a) the Company has the
corporate power and authority to execute this Agreement and to bind it thereto,
(b) this Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company, and is enforceable against the Company in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles and (c) the execution, delivery and performance of this Agreement by
the Company does not and will not violate or conflict with (i) any law, rule,
regulation, order, judgment or decree applicable to the Company, or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which the Company is a party or by which it is bound.

 

7



--------------------------------------------------------------------------------

Section 5. Representations and Warranties of FPA.

FPA represents and warrants to the Company that (a) the authorized signatory of
FPA set forth on the signature page hereto has the power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind FPA thereto, (b) this Agreement
has been duly authorized, executed and delivered by FPA, and is a valid and
binding obligation of FPA, enforceable against FPA in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution of this Agreement, the consummation of any of the
transactions contemplated hereby, and the fulfillment of the terms hereof, in
each case in accordance with the terms hereof, will not conflict with, or result
in a breach or violation of the organizational documents of FPA as currently in
effect, (d) the execution, delivery and performance of this Agreement by FPA
does not and will not violate or conflict with (i) any law, rule, regulation,
order, judgment or decree applicable to FPA, or (ii) result in any breach or
violation of or constitute a default (or an event which with notice or lapse of
time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which such member is a party or by which it is bound, (e) as of
the date of this Agreement, FPA may be deemed to beneficially own in the
aggregate 3,690,774 shares of Common Stock, (f) except as disclosed herein, as
of the date hereof, FPA does not currently have, and does not currently have any
right to acquire or any interest in any other securities of the Company (or any
rights, options or other securities convertible into or exercisable or
exchangeable (whether or not convertible, exercisable or exchangeable
immediately or only after the passage of time or the occurrence of a specified
event) for such securities or any obligations measured by the price or value of
any securities of the Company or any of its Affiliates under its control,
including any swaps or other derivative arrangements designed to produce
economic benefits and risks that correspond to the ownership of Common Stock,
whether or not any of the foregoing would give rise to beneficial ownership (as
determined under Rule 13d-3 promulgated under the Exchange Act), and whether or
not to be settled by delivery of Common Stock, payment of cash or by other
consideration, and without regard to any short position under any such contract
or arrangement) and (g) FPA will not, directly or indirectly, compensate or
agree to compensate the New Independent Director or the 2017 Director Nominee
for his or her respective service as a nominee or director of the Company with
any cash, securities (including any rights or options convertible into or
exercisable for or exchangeable into securities or any profit sharing agreement
or arrangement), or other form of compensation directly or indirectly related to
the Company or its securities.

 

Section 6. Press Release.

Promptly following the execution of this Agreement, the Company and FPA shall
jointly issue a mutually agreeable press release (the “Mutual Press Release”)
announcing certain

 

8



--------------------------------------------------------------------------------

terms of this Agreement, in the form attached hereto as Exhibit B. Prior to the
issuance of the Mutual Press Release and subject to the terms of this Agreement,
neither the Company (including the Board and any committee or subcommittee
thereof) nor FPA shall issue any press release or public announcement regarding
this Agreement or the matters contemplated hereby without the prior written
consent of the other Party.

 

Section 7. Expenses.

Each Party shall be responsible for its own fees and expenses in connection with
the negotiation and execution of this Agreement and the transactions
contemplated hereby (including actions in respect of any stockholder meeting
prior to the termination or expiration of this Agreement); provided, however,
that the Company shall reimburse FPA for its reasonable, documented
out-of-pocket fees and expenses (including legal expenses) incurred in
connection with the matters related to the negotiation and execution of this
Agreement in an amount not to exceed $125,000.

 

Section 8. Specific Performance.

Each of the members of FPA, on the one hand, and the Company, on the other hand,
acknowledges and agrees that irreparable injury to the other Party hereto would
occur in the event any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached and that such
injury might not be adequately compensable by the remedies available at law
(including the payment of money damages). It is accordingly agreed that FPA (or
any of the entities and natural persons listed in the signature pages hereto),
on the one hand, and the Company, on the other hand (the “Moving Party”), shall
each be entitled to specific enforcement of, and injunctive relief to prevent
any violation of the terms hereof, and the other Party hereto will not take
action, directly or indirectly, in opposition to the Moving Party seeking such
relief on the grounds that any other remedy or relief is available at law or in
equity. This Section 8 is not the exclusive remedy for any violation of this
Agreement.

 

Section 9. Severability.

If any term, provision, covenant or restriction of this Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions of this Agreement
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated. It is hereby stipulated and declared to be the intention of the
Parties that the Parties would have executed the remaining terms, provisions,
covenants and restrictions without including any of such which may be hereafter
declared invalid, void or unenforceable. In addition, the Parties agree to use
their best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9



--------------------------------------------------------------------------------

Section 10. Notices.

Any notices, consents, determinations, waivers or other communications required
or permitted to be given under the terms of this Agreement must be in writing
and will be deemed to have been delivered: (i) upon receipt, when delivered
personally; or (ii) upon confirmation of receipt, when sent by email (provided
such confirmation is not automatically generated). The addresses for such
communications shall be:

 

  If to the Company:    Esterline Technologies Corporation      500 108th Avenue
N.E.      Bellevue, Washington 98004      Attention:   Marcia J. Mason       

Executive Vice President and

General Counsel

     Telephone: (425) 453-9400      marcia.mason@esterline.com   With copies
(which shall not constitute notice) to: Skadden, Arps, Slate, Meagher & Flom LLP
     300 South Grand Avenue      Suite 3400      Los Angeles, CA 90071     
Attention: Brian J. McCarthy      Telephone: (213) 687-5070     
brian.mccarthy@skadden.com   If to FPA or any member thereof:    First Pacific
Advisors, LLC      11601 Wilshire Blvd. Suite 1200      Los Angeles, CA 90025  
   Attention: J. Richard Atwood      Telephone: (310) 473-0225     
bselmo@fpafunds.com   With a copy (which shall not constitute notice) to: Akin
Gump Strauss Hauer & Feld LLP      One Bryant Park      New York, NY 10036     
Attention: Douglas A. Rappaport      Telephone: (212) 872-1000     
darappaport@akingump.com

 

Section 11. Applicable Law.

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of Delaware without reference to the conflict of laws
principles thereof. Each of the Parties hereto irrevocably agrees that any legal
action or proceeding with respect to this Agreement and the rights and
obligations arising hereunder, or for recognition and enforcement of any
judgment in respect of this Agreement and the rights and obligations arising

 

10



--------------------------------------------------------------------------------

hereunder brought by the other Party hereto or its successors or assigns, shall
be brought and determined exclusively in the Delaware Court of Chancery and any
state appellate court therefrom within the State of Delaware (or, if the
Delaware Court of Chancery declines to accept jurisdiction over a particular
matter, any federal court within the State of Delaware). Each of the Parties
hereto hereby irrevocably submits with regard to any such action or proceeding
for itself and in respect of its property, generally and unconditionally, to the
personal jurisdiction of the aforesaid courts and agrees that it will not bring
any action relating to this Agreement in any court other than the aforesaid
courts. Each of the Parties hereto hereby irrevocably waives, and agrees not to
assert in any action or proceeding with respect to this Agreement, (i) any claim
that it is not personally subject to the jurisdiction of the above-named courts
for any reason, (ii) any claim that it or its property is exempt or immune from
jurisdiction of any such court or from any legal process commenced in such
courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (iii) to the fullest extent permitted by applicable legal requirements, any
claim that (A) the suit, action or proceeding in such court is brought in an
inconvenient forum, (B) the venue of such suit, action or proceeding is improper
or (C) this Agreement, or the subject matter hereof, may not be enforced in or
by such courts.

 

Section 12. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each of the Parties and delivered to the other
Party (including by means of electronic delivery or facsimile).

 

Section 13. Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries.

This Agreement contains the entire understanding of the Parties hereto with
respect to this subject matter. There are no restrictions, agreements, promises,
representations, warranties, covenants or undertakings between the Parties other
than those expressly set forth herein. No modifications, amendments or waivers
of this Agreement can be made except in writing signed by an authorized
representative of each the Company and FPA. No failure on the part of any Party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such Party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and are not exclusive of any other remedies provided by
law. The terms and conditions of this Agreement shall be binding upon, inure to
the benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns. No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to any member of FPA, the prior written consent of the
Company, and with respect to the Company, the prior written consent of FPA. This
Agreement is solely for the benefit of the Parties hereto and is not enforceable
by any other persons.

 

11



--------------------------------------------------------------------------------

Section 14. Termination.

This Agreement shall remain in full force and effect until the expiration of the
Standstill Period or its earlier termination in accordance with Section 1(f).

[The remainder of this page intentionally left blank]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

ESTERLINE TECHNOLOGIES, INC.             By:  

/s/ CURTIS REUSSER

Name:   Curtis Reusser       Title:   Chairman, President & CEO      

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

First Pacific Advisors, LLC By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner FPA Funds Trust By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Trustee FPA Crescent Fund, a series of
FPA Funds Trust By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   President, Director & Trustee

FPA Global Opportunity Fund, a series of FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

FPA Select Drawdown Fund, L.P.

By: First Pacific Advisors, LLC, its General Partner

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

FPA Select Fund, a series of FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

FPA Value Partners Fund, a series of FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

FPA Hawkeye Fund, a series of FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

FPA Hawkeye-7 Fund, a series of FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:   J. Richard Atwood   Title:   Managing Partner

FPA Hawkeye Fund, LLC

By: First Pacific Advisors, LLC, its Manager

By:  

/s/ J. RICHARD ATWOOD

  Name:  

J. Richard Atwood

  Title:  

Managing Partner

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

J. Richard Atwood By:  

/s/ J. RICHARD ATWOOD

Steven T. Romick By:  

/s/ STEVEN T. ROMICK

Brian A. Selmo By:  

/s/ BRIAN A. SELMO

Mark Landecker By:  

/s/ MARK LANDECKER

 

[Signature Page to Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

First Pacific Advisors, LLC

FPA Funds Trust

FPA Crescent Fund, a series of FPA Funds Trust

FPA Global Opportunity Fund, a series of FPA Hawkeye Fund, LLC

FPA Select Drawdown Fund, L.P.

FPA Select Fund, a series of FPA Hawkeye Fund, LLC

FPA Value Partners Fund, a series of FPA Hawkeye Fund, LLC

FPA Hawkeye Fund, a series of FPA Hawkeye Fund, LLC

FPA Hawkeye-7 Fund, a series of FPA Hawkeye Fund, LLC

FPA Hawkeye Fund, LLC

J. Richard Atwood

Steven T. Romick

Brian A. Selmo

Mark Landecker

 

[Exhibit A]



--------------------------------------------------------------------------------

EXHIBIT B

PRESS RELEASE